Title: February 1789
From: Washington, George
To: 




Sunday 1st. Thermometer at 14 in the Morning—22 at Noon And 20 at Night. Clear morning with the Wind at No. Wt. where it continued fresh & very cold, all day.
Mr. & Mrs. Herbert—Mr. & Mrs. Young and Mr. George Calvert came here to Dinner and stayed all Night.

	
   
   Hugh Young, a Baltimore merchant, assisted GW several weeks later by forwarding some Irish gooseberry cuttings that arrived for him in Baltimore (Young to GW, 16 Feb. 1789, and GW to Young, 3 Mar. 1789, DLC:GW).



 


Monday 2d. The Mercury was in the Ball of the Thermometer in the Morning—at 26 at Noon and 20 at Night.
Mr. Herbert and Mr. Young and their Ladies went away after breakfast.
I went up to the Election of a Representative to Congress for this district. [V]oted for Richd. Bland Lee Esqr. Dined at Colo. Hooes & returned home in the afternoon.
On my way home met Mr. George Calvert on his way to Abingdon with the Hounds I had lent him—viz.—


Vulcan—& Venus
}
From France


Ragman & two other dogs
}
From England


Dutchess & Doxey
}
From Philadelpha.


Tryal Jupiter & Countess
}
Descended from the French Hounds




   
   All ten of Virginia’s allotted representatives were elected today. The district in which Fairfax County was located also included King George, Stafford, Prince William, Loudoun, and Fauquier counties. Everyone qualified to vote for members of the General Assembly was entitled to vote in this election (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 12:653–56). Richard Bland Lee, a Federalist, won and was subsequently reelected twice.



